Case 3:17-cv-00601-MHL Document 148 Filed 07/18/19 Page 1 of 1 PageID# 2546




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                     Plaintiff,             17-CV-00601-MHL

                     -against-

 JASON GOODMAN,

                                   Defendant.




                                 PRAECIPE FOR THE CLERK



NOW COMES THE PRO SE PLAINTIFF pursuant to the All Writs Act,28 U.S.C. § 1651(a)to
advise this Court that the undersigned shall file a Petition for Writ of Mandamus with the U.S.
Court of Appeals for the Fourth Circuit in the upcoming weeks.

The proposed Petition will address the Court's undue delay in adjudicating motions filed by the
Intervenor Applicant. This praecipe provides adequate notice to the Clerk ofthis upcoming
action.




I hereby attest that the foregoing is true and accurate under the penalties of peijury on this

day of July, 2019.


                                                             y.'9'\T                              /

                                                                  D. GEORGE SWEIGERT,C/O
                                                                                     P.O. BOX 152

     D                                                                           MESA,AZ 85211

           JUL I 7 2019

      CLERK, U.S. DISTRICT COURT
           .RICHMOND. VA
